UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CYNTHIA RAMOS, as Parent and Natural
Guardian of W.R., and CYNTHIA RAMOS,
Individually,                              19cv2923 (JGK)

                     Plaintiff,            OPINION & ORDER

          - against -

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Cynthia Ramos, brings this action against

the defendant, the New York City Department of Education

(“DOE”), alleging that the DOE violated her child’s rights to “a

pendency placement” under the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1415(j), and New York

Education Law §§ 4404 and 4410.

     The plaintiff now moves for summary judgment seeking an

order that would require the DOE to fund the plaintiff’s child’s

placement at the Institute for the Brain (“iBrain”) for the

2018-19 school year pending final adjudication of the

plaintiff’s due process complaint against the DOE. The defendant

cross-moves for summary judgment on the ground that this case is

moot because the DOE has already agreed to fund the plaintiff’s

child’s placement at iBrain for the 2018-19 school year.



                                  1
     For the reasons explained below, the plaintiff’s motion for

summary judgment is denied and the defendant’s motion for

summary judgment is granted.

                               I.

     “The Court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-

23 (1986); Gallo v. Prudential Residential Servs., Ltd. P’ship,

22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial court’s task at

the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of

material fact to be tried, not to deciding them. Its duty, in

short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo, 22 F.3d at 1224.

     The substantive law governing the case will identify those

facts that are material, and “only disputes over facts that

might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Where there

are cross-motions for summary judgment, the Court must assess

each of the motions and determine whether either party is

entitled to judgment as a matter of law. Admiral Indem. Co. v.



                                2
Travelers Cas. & Sur. Co. of Am., 881 F. Supp. 2d 570, 574

(S.D.N.Y. 2012).

                               II.

                               A.

     The following facts are undisputed unless otherwise noted.

W.R., the plaintiff’s 7-year-old daughter, has a brain injury

that has resulted in severe disabilities. Pl. 56.1 Stmt. ¶ 2.

She is non-verbal, non-ambulatory, has highly-sensitive

management needs, and requires individualized attention,

instruction, and intervention. Id. Because W.R. is classified as

a student with a disability, the IDEA requires the DOE to

provide her with a Free and Appropriate Education (“FAPE”). Id.

at ¶ 3. The DOE does not dispute that for all the school years

at issue in this case, W.R. is entitled to a FAPE. See Def.

Response 56.1 Stmt. ¶ 3.

     W.R. was a student at the International Academy of Hope

(“iHope”) during the 2017-18 school year. Pl. 56.1 Stmt. ¶ 4. A

DOE Impartial Hearing Officer (“IHO”) awarded full tuition and

cost of related services at iHope to the plaintiff on behalf of

W.R. for the 2017-18 school year, and the DOE did not appeal

that decision. Id. at ¶¶ 5–6. On June 21, 2018, the plaintiff

provided the DOE with a Ten-Day Notice that she intended to

place W.R. at iBrain for the 2018-19 school year. Id. at ¶ 7;

Corley Decl., Ex. C. W.R. began attending iBrain on July 9, 2018

                                3
and on the same day, the plaintiff brought a due process

complaint against the DOE. Pl. 56.1 Stmt. ¶¶ 8–9; Corley Decl.,

Ex. E. The plaintiff alleged that the DOE did not provide W.R.

with a FAPE for the 2018-19 school year, and requested various

forms of relief, including an order requiring the DOE to fund

W.R.’s placement at iBrain during the pendency of the due

process proceeding.       1   Pl. 56.1 Stmt. ¶ 9; Corley Decl., Ex. E.

         In August 2018, IHO Mindy G. Wolman (“IHO Wolman”) issued

an Interim Order on Pendency denying the plaintiff’s request for

pendency at iBrain. Pl. 56.1 Stmt. at ¶ 12; Corley Decl., Ex. G.

The DOE does not dispute that IHO Wolman denied the plaintiff’s

request for pendency at iBrain; however, the DOE contends that

implicit in IHO Wolman’s conclusion that iBrain was not W.R.’s

pendency placement was that iHope was W.R.’s proper pendency

placement. Def. Response 56.1 Stmt. ¶ 12. The plaintiff appealed

to the State Review Office, and on December 3, 2018, the appeal

was dismissed by State Review Officer (“SRO”) Carol H. Hague.

Pl. 56.1 Stmt. ¶¶ 13–14; Corley Decl., Ex. H-I.




1    Federal and state authority recognizes pendency rights. See 20 U.S.C.
§    1415(j)(“[D]uring the pendency of any proceedings conducted pursuant to
th   is section, unless the State or local educational agency and the parents
ot   herwise agree, the child shall remain in the then-current educational
pl   acement of the child . . . .”); N.Y. Educ. Law § 4404(4)(a) (“During the
pe   ndency of any proceedings conducted pursuant to this section . . . unless
th   e local school district and the parents or persons in parental relationship
ot   herwise agree, the student shall remain in the then current educational
pl   acement of such student . . . .”).

                                         4
     On July 15, 2019, IHO John Farago (“IHO Farago”) issued a

Findings of Fact and Decision (“FOFD”) on the merits of the

plaintiff’s underlying administrative proceeding. Def. 56.1

Stmt. ¶ 11; Crotty Decl., Ex. A. IHO Farago found that the DOE

failed to provide W.R. with a FAPE, and directed the DOE to fund

W.R.’s placement at iBrain from the start of the 2018-19 school

year and to reimburse the plaintiff for any related expenses.

Def. 56.1 Stmt. ¶¶ 11-12; Crotty Decl., Ex. A. By letter dated

July 31, 2019, the DOE informed the plaintiff that it would not

appeal IHO Farago’s FOFD, and that it would fund W.R.’s

placement at iBrain for the 2018-19 school year, including

transportation costs and the cost of any required transportation

paraprofessional. Def. 56.1 Stmt. ¶ 13; Crotty Decl., Ex. B. On

June 21, 2019, the plaintiff notified the DOE of her intent to

re-enroll W.R. at iBrain for the 2019-20 school year. Def. 56.1

Stmt. ¶ 15; Crotty Decl., Ex. C. On July 17, 2019, two days

after IHO Farago issued his FOFD, the plaintiff moved for

summary judgment in this action. Def. 56.1 Stmt. ¶ 14.

                               B.

     The plaintiff moves for summary judgment seeking an order:

(1) vacating the decision dated December 3, 2018 by SRO Hague

denying W.R. pendency placement at iBrain; (2) requiring the

defendant to fund W.R.’s placement at iBrain for the 2018-19

school year, including special transportation accommodations,

                                5
until a final adjudication on the due process complaint is

complete; and (3) granting such other and further relief as the

Court deems just, proper and equitable.

     The defendant cross-moves for summary judgment on the

ground that the plaintiff’s case is moot because the DOE has

agreed to fund W.R.’s unilateral placement at iBrain for the

entire 2018-19 school year, including transportation costs,

following IHO Farago’s July 15, 2019 FOFD and the DOE’s

determination not to appeal that decision.

                              III.

                               A.

     Article III of the United States Constitution requires that

an actual case or controversy must exist at all stages of

federal court proceedings to support a court’s subject matter

jurisdiction. See Preiser v. Newkirk, 422 U.S. 395, 401 (1975);

DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (per curiam); Fox

v. Bd. of Tr. of the State Univ. of New York, 42 F.3d 135, 139–

40 (2d Cir. 1994). The mootness doctrine is derived from the

constitutional requirement that federal courts may only review

live cases or controversies. See DeFunis, 416 U.S. at 316; see

also In re Kurtzman, 194 F.3d 54, 58 (2d Cir. 1999) (per

curiam); Phillips v. Ienuso, No. 93 Civ. 6027, 1995 WL 239062,

at *1 (S.D.N.Y. Apr. 24, 1995) (Sotomayor, J.). “The hallmark of

a moot case or controversy is that the relief sought can no

                                6
longer be given or is no longer needed.” Martin–Trigona v.

Shiff, 702 F.2d 380, 386 (2d Cir. 1983). When “the parties lack

a legally cognizable interest in the outcome, a case is moot and

the federal court is divested of jurisdiction over it.”

Catanzano v. Wing, 277 F.3d 99, 107 (2d Cir. 2001) (internal

citation and quotation marks omitted). “[T]he mootness doctrine

ensures that the litigant’s interest in the outcome continues to

exist throughout the life of the lawsuit, including the pendency

of the appeal. Accordingly, a case that is ‘live’ at the outset

may become moot ‘when it becomes impossible for the courts,

through the exercise of their remedial powers, to do anything to

redress the injury.’” Cook v. Colgate Univ., 992 F.2d 17, 19 (2d

Cir. 1993) (quoting Alexander v. Yale Univ., 631 F.2d 178, 183

(2d Cir. 1980)) (internal citations omitted).

     Courts have dismissed as moot claims brought under the IDEA

where an IHO or SRO has granted the plaintiff’s requested relief

prior to the court’s adjudication. See F.O v. New York City

Dept. of Educ., 899 F. Supp. 2d 251, 254 (2012) (finding the

plaintiffs’ claim to be moot because the DOE provided the

requested relief); R.C. v. Carmel Cent. Sch. Dist., No. 06 CIV.

5495, 2007 WL 1732429, at *4 (S.D.N.Y. June 14, 2007) (holding

that a claim for relief was moot when four days after the

plaintiffs filed suit, an IHO granted the plaintiffs the relief

they would have secured had the initial IHO ruled in their

                                7
favor); Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 86 F.

Supp. 2d 354, 362 (S.D.N.Y. 2000) (noting that a claim for

relief with respect to reimbursement did not present a “case or

controversy” because the district board of education had already

reimbursed the plaintiffs), aff'd, 297 F.3d 195 (2d Cir. 2002).

               In this case, the plaintiff seeks funding from the DOE for

W.R.’s placement at iBrain for the 2018-19 school year,

including all transportation costs, including the pendency

placement at iBrain. On July 15, 2019, IHO Farago issued an

administrative decision ordering the DOE to provide funding for

W.R.’s placement at iBrain for the entire 2018-19 school year

which would include the period of any pendency placement at

iBrain. Further, the DOE has stated that it will not appeal that

decision.           2   Crotty Decl. ¶ 3 & Ex. B. The plaintiff’s case is

therefore moot because “the relief sought . . . is no longer

needed.” Martin–Trigona, 702 F.2d at 386; see New York Civil

Liberties Union v. Grandeau, 453 F. Supp. 2d. 800, 805 (S.D.N.Y.

2006) (“[I]n connection with the present cross-motions for

summary judgment, it is apparent that there is no live case or




2       The    plaintiff    argues that    the    DOE’s motion    is premature, because despite its
a   s   ser   tion that    it would not    app   eal IHO Farag   o’s FOFD, the DOE has 35 days
f   r   om    the date o   f a decision    to    appeal that d   ecision. This argument is without
m   e   rit   . The DOE    represented    its    intention to    provide the directed relief and
t   h   ere    is no sug   gestion that    it    acted to the    contrary. Cf. R.C., 2007 WL
1   7   324   29, at *3    (“The Distri   ct .    . . is presu   med to have complied with the
I   H   O’s    order in    all respects   .”).

                                                        8
controversy between the parties and the action must be dismissed

as moot.”).           3


                                               B.

               The plaintiff argues that this case falls within the

“capable of repetition, yet evading review” exception to the

mootness doctrine. This exception applies only in exceptional

situations, “where the following two circumstances are

simultaneously present: (1) the challenged action is in its

duration too short to be fully litigated prior to cessation or

expiration, and (2) there is a reasonable expectation that the

same complaining party will be subject to the same action

again.” Russman v. Bd. of Educ. of Enlarged City Sch. Dist. of

City of Watervliet, 260 F.3d 114, 119 (2d Cir. 2001) (quoting

Spencer v. Kemna, 523 U.S. 1, 17 (1998)).

               The plaintiff cannot satisfy the second requirement, which

requires that the party seeking to avoid the effect of the

mootness doctrine to “show that these same parties are

reasonably likely to find themselves again in dispute over the

issues raised[.]” Dennin v. Conn. Interscholastic Athletic


3       The    plaintiff contends that she is entitled to an award of pendency at
i   B   rai   n for her child, but fails to articulate how that differs from the
r   e   lie   f provided by IHO Farago’s FOFD – namely, requiring the DOE to provide
t   h   e p   laintiff full funding for the 2018-19 school year at iBrain. See N.Y.
E   d   uc.    Law § 4404(1)(c) (“The decision of the impartial hearing officer shall
b   e    bi   nding upon both parties unless appealed to the state review officer.”);
S   t   ude   nt X v. NYC Dep’t of Educ., No. 07-CV-2316, 2008 WL 4890440, at *22
(   E   .D.   N.Y. Oct. 30, 2008) (noting that an IHO’s unappealed decision determines
t   h   e s   tudent’s pendency placement).

                                               9
Conference, Inc., 94 F.3d 96, 101 (2d Cir. 1996) (internal

quotation marks and alterations omitted). “Further, mere

speculation that the parties will be involved in a dispute over

the same issue does not rise to the level of a reasonable

expectation or demonstrated probability of recurrence.” Id.

(quotation marks omitted).

     In this case, “there is no reasonable expectation that [the

plaintiff] . . . would be subject to the same action again.”

F.O., 899 F. Supp. 2d at 255 (internal citation and quotation

marks omitted). In F.O., the plaintiffs argued that their claim

fell into the capable of repetition, yet evading review

exception to the mootness doctrine because there was a

reasonable expectation that the plaintiffs would have to

litigate the appropriateness of the student’s placement in the

future. 899 F. Supp. 2d at 255. The court disagreed, finding

that “[t]he ‘action’ suffered by Plaintiffs in this case – to

have been denied specific interim relief during the pendency of

the underlying impartial hearing for the 2010–2011 school year –

could not possibly happen again. Any determination of [the

student’s] right to a particular placement in future years is

premature.” Id.

     The injury that the plaintiff complains of in this case

“could not possibly happen again.” Id. The plaintiff complained

about the failure to provide payment for iBrain as a pendency

                               10
placement for the 2018-19 school year, a school year which is

now over and in which the DOE fully funded W.R.’s placement at

iBrain. Moreover, for the injury in this case to recur, the

plaintiff would have to remove W.R. from iBrain, transfer W.R.

to a new placement without a showing that the new placement was

substantially similar to iBrain, and pursue another due process

proceeding seeking funding for the new placement and meanwhile

seek pendency payment for the new program. There is no

indication in the record that the plaintiff plans to take these

steps. On the contrary, the plaintiff notified the DOE of her

intent to re-enroll W.R. at iBrain for the 2019-20 school year.

See Crotty Decl. ¶ 5 & Ex. C.

     The plaintiff has failed to show that this case falls into

the rare capable of repetition yet evading review exception to

the mootness doctrine.

     This case is therefore moot. The plaintiff’s motion for

summary judgment is denied and the DOE’s motion for summary

judgment is granted.

                            CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, remaining

arguments are either moot or without merit. For the foregoing

reasons, the defendant's motion for summary judgment is granted

and the plaintiffs' motion for summary judgment is denied. The

                                11
Clerk is directed to enter judgment for the defendant. The Clerk

is also directed to close all pending motions and to close this

case.

SO ORDERED.

Dated:    New York, New York
          March 22, 2020       ______ /s/ John G. Koeltl   _____
                                          John G. Koeltl
                                   United States District Judge




                               12
